UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6511



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


DANA ROSS,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:05-cr-00009-jpj-pms-1)


Submitted:     June 26, 2008                  Decided:   July 2, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dana Ross, Appellant Pro Se. Donald Ray Wolthuis, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dana Ross appeals the district court’s order denying his

18 U.S.C. § 3582(c) (2000) motion for reduction of his sentence.

We   have    reviewed   the   record   and   find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Ross, No. 1:05-cr-00009-jpj-pms-1 (W.D.

Va. filed Mar. 17, 2008; entered Mar. 18, 2008).              We dispense with

oral     argument   because   the   facts    and    legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                     AFFIRMED




                                    - 2 -